Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claims 1 and 18, the closest prior art, Kenichi et al. (WO 2015001852), discloses an endoscope system and method of using comprising: providing a first optical system, a second optical system, a light blocking shutter (35), a magnet rotor, driving coils (44, 45), detection coils (41, 42) and a CPU (80), wherein the CPU controls application of a direct current to the drive coils and when alternating current is applied to the detection coils, detects a rotational position of the light blocking shutter (35) by detecting from a value of the AC changes in inductance when a magnetic field generated in a hollow part of the detection coils is blocked by a magnetic body (abstract).  However, the prior art fails to disclose or suggest, in combination with the other claimed elements or steps, wherein the system and/or method further comprises providing a signal source configured to output a control signal to a first actuator and a second actuator, 10wherein the first actuator and the second actuator are electrically connected to the signal source, the first actuator is configured to move a first optical member when the control signal is applied to the first actuator, the second actuator is configured to move a second optical member only when 15the control signal having a signal value greater than or equal to a predetermined value is applied to the second actuator, and the signal source is configured to apply the control signal having the signal value greater than or equal to the predetermined value or the control signal having a signal value less than the predetermined value to the first actuator and is configured to 20apply the control signal having the signal value greater than or equal to the predetermined value to the second actuator.
Regarding claim 16, the prior the prior art fails to disclose or suggest, in combination with the other claimed elements or steps, wherein, a first actuator is configured to move a first optical member when a control signal is continuously applied to the first actuator for longer than or equal to a first application duration, a second actuator is configured to move a second optical member only when 111the control signal has a signal value greater than or equal to a predetermined value and is continuously applied to the second actuator for longer than or equal to a second application duration, the first application duration is longer than the second application duration, 5the signal source is configured to continuously apply the control signal having the signal value greater than or equal to the predetermined value to the first actuator and the second actuator for longer than or equal to the second application duration and shorter than the first application duration, and the signal source is configured to continuously apply the control signal having 10the signal value less than the predetermined value to the first actuator and the second actuator for longer than or equal to the first application duration.
The balance of claims are allowed based on dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REBECCA CAROLE. BRYANT
Examiner
Art Unit 2877



/REBECCA C BRYANT/Examiner, Art Unit 2877